Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to a Printer Rush query filed on 05/04/2022, after a Notice of Allowability mailed on 04/20/2022 regarding filing of a specification amendment on 08/18/2020, which was not incorporated in the substitute specification filed on 06/29/2020, is acknowledged. The Examiner found that the question raised by the Printer Rush query is correct. The Examiner had an interview (Examiner initiated) with applicants’ representative on 05/05/2022, regarding erroneous substitute specification filed on 06/29/2020, and informed the Applicants representative to correct the substitute specification by filing a corrected substitute specification. The Examiner is now acknowledging the filing of a corrected substitute specification on 05/05/2022, and the submission is hereby considered by the Examiner. A corrected Notice of Allowability is hereby issued. Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137. The examiner can normally be reached on M-F, at 9:00-5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
/IQBAL H CHOWDHURY/            Primary Examiner, Art Unit 1656